DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending, of which claims 1, 14, 19 are independent.


Acknowledgement of References Cited By Applicant
As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action. Applicant is respectfully reminded of the requirements of MPEP 609 (b)(1) and 37 CFR 1.97 listing the requirements for an Information Disclosure Statement. 


Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-18 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: According to the first part of the analysis, in the instant case, the claims were determined to be directed to one of the four statutory categories: an article of manufacture, a method/process (claims 14-21), a machine/system/product, and a composition of matter. Based on the claims being determined to be within of the four categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, prong one: In order to apply step 2A, a recitation of claim 1 is copied below.
The limitations of the claim that describe an abstract idea are bolded.
The claim recites:
14. A method of training an artificial neural network (ANN) comprising: 
importing at least one reservoir property into the ANN; 
training the ANN using the at least one reservoir property; 
generating output data for training and testing the ANN; 
comparing the output data with an output from a numerical reservoir simulation; repeating at least one of the previous steps (mental process - observation, evaluation, judgment, opinion); and 
generating the ANN with an accuracy above a predefined threshold.
The limitations as analyzed include concepts directed to the "mental process" groupings of abstract ideas performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection I). The comparing outputs involve making judgement and evaluations of whether the results are adequate. Thus, limitations noted above also fall into the "mental process" groupings of abstract ideas.
Step 2A, prong two: Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present general fie Id of use or insignificant extra-solution activity.
The limitations “importing at least one reservoir property into the ANN;” “training the ANN using the at least one reservoir property;” “generating output data for training and testing the ANN;” and “generating the ANN with an accuracy above a predefined threshold” are deemed insufficient to transform the judicial exception to a patentable invention.
The limitation “importing at least one reservoir property into the ANN” is insignificant extra-solution activity that is mere data gathering MPEP 2106.05(g). The limitations “training the ANN using the at least one reservoir property;” “generating output data for training and testing the ANN;” and “generating the ANN with an accuracy above a predefined threshold” represent activities that are well-known and conventional activity in machine learning (e.g. machining learning based on a set of training dataset to generate a predictive output), See MPEP 2106.05(d).
When viewed in combination or as a whole, the recited additional elements do no more than automate the mental process including evaluate and make judgements on dataset observations, as recited in the judicial exception, using the computer components as a tool. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: Moving on to step 2B of the analysis, the Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception.
First, the additional elements “importing at least one reservoir property into the ANN” is deemed no more than mere instructions to apply the exception using generic computer components to perform an insignificant extra-solution activity. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The courts have recognized the claimed elements directed to receiving data over a network as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II). (see Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Accordingly, a conclusion that these limitations are is well-understood, routine conventional activity is supported under Berkheimer Option 2 - Court Decisions in MPEP § 2106.05(d)(II).
The limitations “training the ANN using the at least one reservoir property;” “generating output data for training and testing the ANN;” and “generating the ANN with an accuracy above a predefined threshold” are deemed insufficient to transform the judicial exception to a patentable invention to a patentable invention because the limitation represents activity that is well-known and conventional activity in machine learning (e.g. machine learning based on a set of training dataset, See MPEP 2106.05(d). see LINGENFELDER et al. (US Pub. No. 2008/0195650): [0009] "Yet another conventional approach is to train multiple data mining models, i.e. a model for each possible subset of the data population, instead of a single model for the whole population" as evidence that this is well-known and conventional activity.
Thus, the independent claim 14 does not add significantly more than the abstract idea. Therefore, the claims are not patent eligible under 35 U.S.C. 101. The same conclusion is reached for the dependent claims of claim 14, see below for detail.
Claim 15 recites “wherein the at least one reservoir property is generated by running numerical reservoir simulations.” This is merely describing the type of data the system is collecting (analysis same as in step 2B above for data collection and outputting for claim 14) and that links the data to a field of use. See MPEP 2106.05(h).
Claim 16 recites “wherein running numerical reservoir simulations comprises: importing input parameters; running one or more scenarios through numerical reservoir simulations; and generating outputs.” This is merely describing the type of data the system is collecting (analysis same as in step 2B above for data collection and outputting for claim 14) and that links the data to a field of use. See MPEP 2106.05(h).
Claim 17 recites “wherein training the ANN comprises establishing a weight of a node in the ANN” does not amount to significantly more as selecting a particular data source or type of data to be manipulated is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(g) Electric Power Group, LLC v. Alstom S.A. Selected weight is set to a value does not amount to significantly more as they are using the computer as a tool see Mere instructions to apply an exception - see MPEP 2106.05(f). Therefore, this does not integrate a judicial exception into a practical application or provide significantly more.

Claim 18 “recites wherein the predefined threshold is at least about 80% accuracy when compared with an output from a numerical reservoir simulation.” Selected threshold is set to a value greater does not amount to significantly more as they are using the computer as a tool see Mere instructions to apply an exception - see MPEP 2106.05(f). Therefore, this does not integrate a judicial exception into a practical application or provide significantly more.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-11, and 14-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Al-Harbi et al., US Patent Application No. 2018/0240021 (IDS dated 5/3/2021, “D1”).
Claim 1. D1 discloses An artificial neural network (ANN) system for predicting and optimizing well placement, productivities, and development comprising: 
an ANN (D1 Fig. 3 60 NN, further described in Fig. 5, [0053] “As indicated at 60 artificial neural networking is one of the supervised learning methods.”); 
computer hardware for building, training, using, and storing the ANN (D1 Fig. 9 104 computer hardware 114 memory); and 
computer software for programming and processing the ANN (D1 Fig. 9 118 software, [0031] “A comprehensive computer implemented methodology of well performance classification according to the present invention is illustrated schematically in a flow chart Fin FIG. 2. The flow chart F (FIG. 2) illustrates the structure of the logic of the present invention as embodied in computer program software. Those skilled in this art will appreciate that the flow charts illustrate the structures of computer program code elements including logic circuits on an integrated circuit that function according to this invention. Manifestly, the invention is practiced in its essential embodiment by a machine component that renders the program code elements in a form that instructs a digital processing apparatus (that is, a computer) to perform a sequence of data transformation or processing steps corresponding to those shown.”); 
wherein the ANN comprises an input layer of input nodes representing at least one input parameter, an output layer of output nodes representing at least one output parameter, and at least one hidden layer operatively coupling the input layer to the output layer (D1 [0055] “During step CT weights for each feature of the predicted well model to be formed are identified. The initial values for the weights are random and uniformly sampled using a number of features (input layer), hidden layers, and output layer. Step did causes performance of a forward pass from input to output through hidden layers. The hidden layers transform the inputs into something that the output layer can use. Those layers are using in the forward pass to calculate the loss each time, and accordingly modify the weights, in the backward propagation of errors, until a minimum loss is reached.”).

Claim 2. D1 discloses the system of claim 1, wherein the at least one output parameter comprises at least one of a cumulative production of a reservoir and possible well locations for drilling (D1, [0004] “the estimated well performance being determined based on estimated well production rates, and reservoir geological properties. Proposed well performance parameters of the target well are received for processing in a data processing system. The proposed well performance parameters include target well production rates and a proposed configuration and location of the well in the reservoir.”).

Claim 3. D1 discloses the system of claim 1, wherein the at least one input parameter comprises at least one potential well location (D1 [0034] “Examples of such input parameters, features and configurations of a proposed well may include: wellbore deviation; water cut; oil production rate; gas production rate; water production rate; static well pressure; region permeability; region average porosity; well perforations; distance from oil-water contact depth in reservoir; distance from water-gas contact depth in reservoir; distance from gas-oil contact depth in the reservoir and distance from free water table in the reservoir. It should be understood that other input parameters, features and configurations for proposed wells may also be provided.”).

Claim 4. D1 discloses the system of claim 1, wherein the at least one input parameter comprises at least one reservoir property (D1 [0034] “Examples of such input parameters, features and configurations of a proposed well may include: wellbore deviation; water cut; oil production rate; gas production rate; water production rate; static well pressure; region permeability; region average porosity; well perforations; distance from oil-water contact depth in reservoir; distance from water-gas contact depth in reservoir; distance from gas-oil contact depth in the reservoir and distance from free water table in the reservoir. It should be understood that other input parameters, features and configurations for proposed wells may also be provided.”).

Claim 5. D1 discloses the system of claim 4, wherein the at least one reservoir property comprises at least one of an average porosity, an average reservoir permeability, an average reservoir thickness, an initial reservoir pressure, a size of a field, an average oil saturation, an average water saturation, an average pore volume, an initial oil in place, a rock compressibility, and well trajectories (D1 [0034] “Examples of such input parameters, features and configurations of a proposed well may include: wellbore deviation; water cut; oil production rate; gas production rate; water production rate; static well pressure; region permeability; region average porosity; well perforations; distance from oil-water contact depth in reservoir; distance from water-gas contact depth in reservoir; distance from gas-oil contact depth in the reservoir and distance from free water table in the reservoir. It should be understood that other input parameters, features and configurations for proposed wells may also be provided.”).

Claim 6. D1 discloses the system of claim 1, wherein the computer hardware comprises a memory device (D1 Fig. 9 104 with memory, 114 memory).

Claim 7. D1 discloses the system of claim 1, wherein the computer hardware comprises at least one of a graphics processing unit (GPU), a tensor processing unit (TPU), a field-programmable gate array (FPGA), and an application-specific integrated circuit (ASIC) (D1 “As illustrated in FIG. 9, a data processing system D according to the present invention includes the computer 100 having processor 102 and memory 104 coupled to the processor 102 to store operating instructions, control information and database records therein. The computer 100 may, if desired, be a portable digital processor, such as a personal computer in the form of a laptop computer, notebook computer or other suitable programmed or programmable digital data processing apparatus, such as a desktop computer. It should also be understood that the computer 100 may be a multicore processor with nodes such as those from Intel Corporation or Advanced Micro Devices (AMO), or a mainframe computer of any conventional type of suitable processing capacity such as those available from International Business Machines (IBM) of Armonk, N.Y. or other source.”).

Claim 8. D1 discloses the system of claim 1, wherein the computer software comprises an operating system and a programming language (D1, [0076] “It should be noted that program code 118 may be in the form of microcode, programs, routines, or symbolic computer operable languages that provide a specific set of ordered operations that control the functioning of the data processing system D and direct its operation. The instructions of program code 118 may be may be stored in memory 104 of the computer 100, or on computer diskette, magnetic tape, conventional hard disk drive, electronic read-only memory, optical storage device, or other appropriate data storage device having a computer usable medium stored thereon.”).


Claim 10. D1 discloses the system of claim 1, wherein at least one well is drilled based on an output from the ANN, wherein the at least one well comprises a horizontal well (D1, [0027] “As shown schematically in FIG. 1, such additional wells may be additional proposed vertical wells 32 or additional horizontal wells 34 with lower portions extending laterally or horizontally through the reservoir, as indicated 36. It should be understood that the number of additional wells shown is illustrative, and that any suitable number might be proposed and evaluated according to the present invention.”).

Claim 11. D1 discloses the system of claim 1, wherein at least one well is drilled based on an output from the ANN, wherein the at least one well comprises a non-horizontal well (D1, [0027] “As shown schematically in FIG. 1, such additional wells may be additional proposed vertical wells 32 or additional horizontal wells 34 with lower portions extending laterally or horizontally through the reservoir, as indicated 36. It should be understood that the number of additional wells shown is illustrative, and that any suitable number might be proposed and evaluated according to the present invention.”).

Claim 14. D1 discloses A method of training an artificial neural network (ANN) comprising: 
importing at least one reservoir property into the ANN (D1, [0033] “Step 42 is the input or well design specification step. The reservoir engineer is offered a list of properties (well and reservoir properties) to choose from, and is asked to give an input reservoir simulation model which has been history matched.”; [0034] “Examples of such input parameters, features and configurations of a proposed well may include: wellbore deviation; water cut; oil production rate; gas production rate; water production rate; static well pressure; region permeability; region average porosity; well perforations; distance from oil-water contact depth in reservoir; distance from water-gas contact depth in reservoir; distance from gas-oil contact depth in the reservoir and distance from free water table in the reservoir. It should be understood that other input parameters, features and configurations for proposed wells may also be provided.”); 
training the ANN using the at least one reservoir property (D1 Fig. 3 60 NN, further described in Fig. 5, [0035] “The data processing system D is then initialized as indicated at 44 and as indicated at T, training processing according to the present is performed. Details of the training processing of FIG. 2 are set forth in FIG. 3”);  
generating output data for training and testing the ANN (D1, [0054] “In the preferred embodiment, the artificial neural network processing 60 is a method that uses what is known as a Multilayer Perceptron (MLP) model. The multilayer perceptron is a feedforward artificial neural network model that maps sets of input data onto a set of appropriate outputs. The multilayer perceptron is composed of multiple layers of nodes in a directed graph, with each layer fully connected to the next one. Except for the input nodes, each node is a neuron (or processing element) with a nonlinear activation function. The multilayer perceptron model uses backpropagation for training the network. The multilayer perceptron model can distinguish data that are not linearly separable to map input data to the output using back-propagation to train the network by updating the weight of the input using a cost function specifying a specific value to the cost or loss of producing an incorrect output value.”);  
comparing the output data with an output from a numerical reservoir simulation (D1 [0069] “With the present invention, options are available to compare or verify during step 82 the results of the probabilistic determination of qualitative classification of oil well performance probabilistic resulting from step 78. The comparison during step 82 is with results from other methods, such as analytical solution as shown at 80 and numerical reservoir simulation as shown at 81.”);  
repeating at least one of the previous steps (D1, [0066] “the present invention is flexible allowing repeated iterations or loop-back to step 46 (FIG. 2) to update and change the input parameters/features by selecting desired well properties.”); and 
generating the ANN with an accuracy above a predefined threshold (D1, [0055] “During step CT weights for each feature of the predicted well model to be formed are identified. The initial values for the weights are random and uniformly sampled using a number of features (input layer), hidden layers, and output layer. Step did causes performance of a forward pass from input to output through hidden layers. The hidden layers transform the inputs into something that the output layer can use. Those layers are using in the forward pass to calculate the loss each time, and accordingly modify the weights, in the backward propagation of errors, until a minimum loss is reached.”; [0087] “The error percentage in the information above is important because it is an accuracy indicator for use with a specific property. In this case the error was 5.9% which means only one well out of 17 wells were wrongly classified, a very good result.”).

Claim 15. D1 discloses the method of claim 14, wherein the at least one reservoir property is generated by running numerical reservoir simulations (D1 [0069] “With the present invention, options are available to compare or verify during step 82 the results of the probabilistic determination of qualitative classification of oil well performance probabilistic resulting from step 78. The comparison during step 82 is with results from other methods, such as analytical solution as shown at 80 and numerical reservoir simulation as shown at 81.”).

Claim 16. D1 discloses the method of claim 15, wherein running numerical reservoir simulations comprises: importing input parameters; running one or more scenarios through numerical reservoir simulations; and generating outputs (D1 [0069] “With the present invention, options are available to compare or verify during step 82 the results of the probabilistic determination of qualitative classification of oil well performance probabilistic resulting from step 78. The comparison during step 82 is with results from other methods, such as analytical solution as shown at 80 and numerical reservoir simulation as shown at 81.” The iterative process of training neural networks and comparing them to numerical reservoir simulations involves investigating properties and generating outputs for analysis.).

Claim 17. D1 discloses the method of claim 14, wherein training the ANN comprises establishing a weight of a node in the ANN (D1, [0055] “During step CT weights for each feature of the predicted well model to be formed are identified. The initial values for the weights are random and uniformly sampled using a number of features (input layer), hidden layers, and output layer. Step did causes performance of a forward pass from input to output through hidden layers. The hidden layers transform the inputs into something that the output layer can use. Those layers are using in the forward pass to calculate the loss each time, and accordingly modify the weights, in the backward propagation of errors, until a minimum loss is reached.”).

Claim 18. D1 discloses the method of claim 14, wherein the predefined threshold is at least about 80% accuracy when compared with an output from a numerical reservoir simulation (D1, [0087] “The error percentage in the information above is important because it is an accuracy indicator for use with a specific property. In this case the error was 5.9% which means only one well out of 17 wells were wrongly classified, a very good result.”).

Claim 19. A method of using an artificial neural network (ANN) comprising: 
generating input data (D1, [0033] “Step 42 is the input or well design specification step. The reservoir engineer is offered a list of properties (well and reservoir properties) to choose from, and is asked to give an input reservoir simulation model which has been history matched.”; [0034] “Examples of such input parameters, features and configurations of a proposed well may include: wellbore deviation; water cut; oil production rate; gas production rate; water production rate; static well pressure; region permeability; region average porosity; well perforations; distance from oil-water contact depth in reservoir; distance from water-gas contact depth in reservoir; distance from gas-oil contact depth in the reservoir and distance from free water table in the reservoir. It should be understood that other input parameters, features and configurations for proposed wells may also be provided.”); 
running the ANN using the input data (D1 Fig. 3 60 NN, further described in Fig. 5, [0035] “The data processing system D is then initialized as indicated at 44 and as indicated at T, training processing according to the present is performed. Details of the training processing of FIG. 2 are set forth in FIG. 3”); 
generating output data (D1, [0054] “In the preferred embodiment, the artificial neural network processing 60 is a method that uses what is known as a Multilayer Perceptron (MLP) model. The multilayer perceptron is a feedforward artificial neural network model that maps sets of input data onto a set of appropriate outputs. The multilayer perceptron is composed of multiple layers of nodes in a directed graph, with each layer fully connected to the next one. Except for the input nodes, each node is a neuron (or processing element) with a nonlinear activation function. The multilayer perceptron model uses backpropagation for training the network. The multilayer perceptron model can distinguish data that are not linearly separable to map input data to the output using back-propagation to train the network by updating the weight of the input using a cost function specifying a specific value to the cost or loss of producing an incorrect output value.”); and 
drilling at least one well based on the output data (D1, [0071] “If the well which has been classified as acceptable is a proposed new well for the reservoir R, applications step 88 takes the form of drilling and completion or forming of the well. As has been set forth above, the well being formed by drilling and completion may take the form of a vertical well 32 or a horizontal well 34.”).

Claim 20. D1 discloses the method of claim 19, comprising: 
predicting well production performance (D1, [0070] “As a result of well performance analysis or prediction processing P, the results of the probabilistic determination of qualitative classification of oil well performance probabilistic resulting from step 78 are available for evaluation as indicated during step 84.”); and predicting an optimized well placement (D1, [0026] “FIG. 1 illustrates an example placement of a number of existing wells 30 drilled into a portion of a large reservoir R.”; [0071] “If the well which has been classified as acceptable is a proposed new well for the reservoir R, applications step 88 takes the form of drilling and completion or forming of the well. As has been set forth above, the well being formed by drilling and completion may take the form of a vertical well 32 or a horizontal well 34.”).

Claim 21. D1 discloses the method of claim 19, wherein running the ANN using the input data further comprises running numerical reservoir simulations (D1 [0069] “With the present invention, options are available to compare or verify during step 82 the results of the probabilistic determination of qualitative classification of oil well performance probabilistic resulting from step 78. The comparison during step 82 is with results from other methods, such as analytical solution as shown at 80 and numerical reservoir simulation as shown at 81.” The iterative process of training neural networks and comparing them to numerical reservoir simulations involves investigating properties and generating outputs for analysis.).






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Harbi et al., US Patent Application No. 2018/0240021 (IDS dated 5/3/2021, “D1”) in view of Pandey et al., US Patent Application No. 2020/0160173 (“Pandey”).
Claim 9. D1 discloses the system of claim 8. D1 does not explicitly disclose, wherein the programming language comprises at least one of Lisp, Smalltalk, Perl, Python, JavaScript, Ruby, C, C++, C#, Java, Haskell, ML, MATLAB, Wolfram Language, VB, VBScript, VB.NET, R, PUP, and MATLAB.
Pandey teaches wherein the programming language comprises at least one of Lisp, Smalltalk, Perl, Python, JavaScript, Ruby, C, C++, C#, Java, Haskell, ML, MATLAB, Wolfram Language, VB, VBScript, VB.NET, R, PUP, and MATLAB (Pandey, [0110] “The server(s) also may be capable of executing programs or scripts in response requests from user devices, such as by executing one or more applications that may be implemented as one or more scripts or programs written in any programming language, such as Java®, C, C# or C++, or any scripting language, such as Perl, Python, or TCL, as well as combinations thereof.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of D1 (directed to computer-based reservoir modeling) and Pandey (similarly directed to reservoir modeling including deep learning-based reservoir modeling) before them, to have substituted the common programming languages of Pandey for the unspecified programming languages of D1. The substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention, e.g. programming and executing the computer-based processes using one of several suitable types of common programming languages.

Claim 12. D1 discloses the system of claim 2. D1 does not explicitly disclose, but Pandey teaches wherein the ANN comprises a correlation that describes fluid flow in at least one porous media of the reservoir, wherein the correlation is linear (Pandey, [0047] “using the input feature, the first DNN is trained for predicting a value of the petrophysical property at an arbitrary location(s) in the region of interest…. a DNN with a predefined architecture is trained so that the prediction error on the validation data set (e.g., wells selected for validation purpose) is minimized…. Domain specific attributes and/or domain specific metrics may also be used. In yet another example, a cross correlation coefficient may be used in conjunction with RMSE.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of D1 (directed to computer-based reservoir modeling) and Pandey (similarly directed to reservoir modeling including deep learning-based reservoir modeling) before them, to have correlated the attributes of interest (i.e., fluid flow) in the reservoir. The correlations could be linear or non-linear and are merely one of several straightforward possibilities from which the skilled person would select, in accordance with circumstances. 

Claim 13. D1 discloses the system of claim 2. D1 does not explicitly disclose, but Pandey teaches wherein the ANN comprises a correlation that describes fluid flow in at least one porous media of the reservoir, wherein the correlation is non-linear (Pandey, [0047] “using the input feature, the first DNN is trained for predicting a value of the petrophysical property at an arbitrary location(s) in the region of interest…. a DNN with a predefined architecture is trained so that the prediction error on the validation data set (e.g., wells selected for validation purpose) is minimized…. Domain specific attributes and/or domain specific metrics may also be used. In yet another example, a cross correlation coefficient may be used in conjunction with RMSE.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of D1 (directed to computer-based reservoir modeling) and Pandey (similarly directed to reservoir modeling including deep learning-based reservoir modeling) before them, to have correlated the attributes of interest (i.e., fluid flow) in the reservoir. The correlations could be linear or non-linear and are merely one of several straightforward possibilities from which the skilled person would select, in accordance with circumstances. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sun et al., US Patent Application No. 2021/0010351 related to forecasting well productivity accurately and efficiently, in real-time or offline design, using deep learning and neural networks.
Zhang et al., US Patent Application No. 2021/0089897 related to using artificial intelligence for high-resolution earth modeling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/Primary Examiner, Art Unit 2148